DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally amended and filed on 12/05/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 December 2018 (20181207).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to EP 18211042.9, filed on 07 December 2018 (20181207).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/21/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore:
the thermal relief device wherein the inlet and the outlet both extend parallel to the longitudinal axis of the housing as recited in claim 8 must be shown or the feature(s) canceled from the claim(s),  

the thermal relief device wherein the microporous structure is part of the housing as recited in claim 11 must be shown or the feature(s) canceled from the claim(s),

the thermal relief device wherein the housing including the microporous structure is a 3D printed structure as recited in claim 12 must be shown or the feature(s) canceled from the claim(s),  

the thermal relief device wherein the housing including the microporous structure is produced by a method of sintering with regions of differing densities as recited in claim 13 must be shown or the feature(s) canceled from the claim(s),


No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show:

a. “In an alternative embodiment of the invention the inlet and the outlet both extend parallel to the longitudinal axis of the housing. The inlet and the outlet can be, for example, colinear, i.e., they can have the same axis.”,

b. “In an alternative embodiment the microporous structure is part of the housing. The whole thermal relief device can, for example, be sintered as a single part with regions of differing densities.”,

c. “In an embodiment of the invention the housing including the microporous structure is a 3D printed structure. 3D printing a rather simple way of producing the device. 

as described in the specification.  

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS).
Regarding claim 1 Lin teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    520
    571
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    400
    373
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    328
    463
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    367
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    305
    394
    media_image5.png
    Greyscale

and associated descriptive texts including the ABSTRACT and paras:
“Described herein is a graphene-based valve element capable of passive and repeatable stopping or allowing fluid flow as a function of inlet pressure. Passive flow controller devices based on the valve element are also described. 

[0007] FIG. 1 is a schematic diagram of a possible embodiment of a passive flow controller device containing a valve element and a protective layer.

[0008] FIG. 2 is a schematic diagram of a possible embodiment of a passive flow controller device in an in-line configuration without a protective layer.

[0009] FIG. 3 is a schematic diagram of a possible embodiment of a passive flow controller device with a "T" shaped conduit configuration containing a protective layer.

[0012] FIG. 5 is a schematic diagram (view A-A) of a possible embodiment of a passive flow controller device containing a valve element.

[0027] Some embodiments include a pressure responsive valve element. The valve element can regulate the flow of a fluid. The fluid can be a gas, a liquid, or a mixture of gas and water vapor.

[0050] In some embodiments, as shown in Figures 1 -6, the passive flow controller devices, 300, comprising at least a valve element, 200. In some embodiments, the passive flow controller device is located between a fluid at a higher pressure, 10, and a fluid at a lower pressure, 20, which creates a pressure differential across the valve when the gases are at different pressures. In some embodiments, the valve element can also contain a separating wall, 50, which precludes the fluid from the higher pressure freely traversing to the fluid in the lower pressure and vise versa, unless the fluid goes through the aperture, 60, which is occluded by the valve membrane, 100.

[0051 ] In some embodiments, as shown in Figures 5 and 6, the valve membrane comprises a graphene-based layer, 110, deposited on top of a porous support, 120, as characterized by pores. The graphene-based layer comprises graphene material, 111 . In some embodiments, the graphene-based layer also comprises a polymer, 112, and the graphene is within a polymer matrix. In some embodiment, the valve membrane can also optionally comprise a protective coating/layer, 125 (FIG . 6).“
 
a thermal (pressure) relief device ,i.e. “passive flow controller devices, 300” in the figures above, wherein it is understood that the limitation “thermal relief device” is also known in the art as a “pressure relief valve” as explained in the specification as filed:
“The function of such a thermal relief device is to protect a hydraulic system from becoming damaged when the hydraulic system is pressurized beyond its design limit, i.e. beyond an allowable maximum pressure, due to thermal expansion of hydraulic oil within an enclosed volume.
The microporous structure 10 can be, for example, a sintered material having a predetermined pore size. The pore size and the thickness of the microporous structure 10, i.e. the extension parallel to an axis 12a of the inlet bore 6, which is perpendicular to a longitudinal axis 12b of the housing 2, can be adjusted such that the microporous structure 10 shows a pressure/flow behaviour which is suitable for the intended purpose. The microporous structure 10 is designed such that up to a predetermined threshold value at the inlet 3 there is no or almost no flow through the microporous structure 10. In other words, the thermal relief device is tight up to the predetermined threshold pressure.”. (Emphasis added). 
 
comprising a housing 50 having an inlet 10 and an outlet 20 connected by a relief channel 50 indicated by the “Direction of Flow” arrows in the figures above and as explained in paras [0050-51] above “ a fluid at a higher pressure, 10, and a fluid at a lower pressure, 20, which creates a pressure differential across the valve when the gases are at different pressures. In some embodiments, the valve element can also contain a separating wall, 50”, 
wherein a microporous structure 100 is arranged between inlet 10 and outlet 20 as shown in the figures above and especially Fig. 5 and as explained in at least paras [0050-51] above.

Regarding claims 4, 15 and 16 and the limitation the thermal relief device according claim 1, wherein the housing comprises an inlet bore forming the inlet 10 and an outlet bore forming the outlet 20,
wherein the inlet bore 10 comprises a diameter smaller than the diameter of the outlet bore 20 in at least the embodiments of Figs. 3 and 4B above.  

Regarding claim 5 and the limitation the thermal relief device 300 according to claim 4, wherein the inlet bore 10 comprises a step indicated by “200” and “A-A” forming a diameter reduction in a predetermined distance from an outer surface of the housing indicated by “300” and ”50” in at least the embodiments of Figs. 1 and 2 above. 

Regarding claims 6 and 17 and the limitation the thermal relief device according to claim 4 wherein the relief channel 60 comprises a diameter which is smaller than the diameter of the inlet bore 10 see at least the embodiments of Figs. 1 and 2 above.   

Regarding claims 7 and 18-20 and the limitation the thermal relief device according to claim 1, wherein the inlet extends radially to a longitudinal axis of the housing and the outlet extends axially to the longitudinal axis of the housing see at least the embodiments of Figs. 1 and 3 above.   

Regarding claim 8 and the limitation the thermal relief device according to claim 1, wherein the inlet and the outlet both extend parallel to the longitudinal axis of the housing see Fig. 2 above.  

Regarding claim 9 and the limitation the thermal relief device 300 according to claim 1, wherein the microporous structure 200 is an element 100 mounted to the housing 50 see the figures and at least para [0051] above.  

Regarding claim 10 and the limitation the thermal relief device according to claim 9, wherein the element 100 is held in the housing 50 by press-fit see the figures above wherein it is understood that element 100 must first be manufactured and then pressed into and held by a press-fit against the housing by the associated grooves in the housings as shown by the figures above.  

Regarding claim 11 and the limitation the thermal relief device according to claim 1, wherein the microporous structure is part of the housing see para [0032] “In some embodiments, the separating wall may be part of the structure of the conduit. For example, the valve is embedded into a conduit's wall where the aperture is defined by the hole through the wall.” And figure 4B above wherein it is understood that “being embedded into a conduit's wall where the aperture is defined by the hole through the wall” connotes “is part of the housing”.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS) as applied to the claims above in view of WO 2013144654 A1 to PEREIRA CLINT et al. (Pereira).

Regarding claim 2 Lin does not appear to expressly disclose wherein the microporous structure is in form of a frit.  

In an analogous art of using a microporous frit as a pressure relief valve, Pereira teaches using a frit as a microporous flow restrictor as a pressure relief valve in for example:
“As such, the inventors have realised that it can be necessary to control the elution speed of the liquid sample from the container such that the liquid sample spends a sufficient amount of time in the container at the required temperature. This can be achieved by restricting the flow of liquid from the container, which can be done by a variety of means. Thus, in some aspects of the invention the container will comprise a flow restrictor which is configured to reduce the flow of liquid from the container through the porous solid matrix compared to a container which does not have the flow restrictor. In particular, such flow restrictors can reduce the flow of liquid from the container through the porous solid matrix compared to a container which does not have the flow restrictor when the container is heated to a temperature above room temperature (for example above 40°C or above 50°C). The flow restrictors may act by either allowing constant, yet limited, flow of liquid through the porous solid matrix when heat is applied to the container. Suitable examples of such flow restrictors are filters and frits. The flow restrictor may also reversibly seal the porous solid matrix. In this aspect of the invention, the seal will be removed before the liquid sample can be eluted from the container. This can be achieved, for example, by valves which may be actuated by a mechanical, magnetic or electrical control system.”,

and claims:
“1. A method for passing a liquid sample through a porous solid matrix, comprising the steps of sealing the liquid sample within a container which comprises a porous solid matrix as at least a part of the container and raising the temperature to increase the pressure inside the container, thereby to cause the liquid to pass through the porous solid matrix.

9. The method of any one of claims 1-5 or 8, wherein the container comprises a flow restrictor which is configured to reduce the flow of liquid from the container through the porous solid matrix compared to a container which does not have the flow restrictor.

10. The method of claim 9, wherein the flow restrictor is a filter, a frit, or a valve.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In the instant the case using a microporous frit is considered the equivalent technique of restricting flow based on pressure differences which is being performed by the valve element 200 in Lin.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.


In the instant the case the reference is reasonable pertinent to the particular problem with which the inventor was concerned such as using a microporous frit to restrict flow based on pressure differences which is being performed by the valve element 200 in Lin.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of using an equivalent technique of relieving pressure using a frit as a valve element as taught by the analogous art of Pereira above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the valve element 200 of Lin would still function as a pressure relief valve using the microporous frit taught by Pereira as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Pereira to the prior art of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Claims 3, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS) as applied to the claims above in view of MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] (MPEP). 

Regarding claims 3 and 14 and the limitation the thermal relief device according to claim 1, wherein the microporous structure 100 is located nearer to the inlet 10 than to the outlet 20 see the example in Fig. 1 above wherein it is considered that Lin teaches the placement of 100 can be any “distinct structure” in for example, para [0032]:

“The separating wall may comprise of a distinct structure creating upstream and downstream chambers. In some embodiments, the separating wall may merely be the junction of the valve membrane to surrounding structure (e.g. if the entire circumference of a conduit defines the aperture). In some embodiments, the separating wall may be part of the structure of the conduit. For example, the valve is embedded into a conduit's wall where the aperture is defined by the hole through the wall.”.

	While it is considered that Lin teaches the invention as explained above, it must be noted that the MPEP teaches in for example and especially the bolded portions below:

IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS

A.    Changes in Size/Proportion

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

B.    Changes in Shape

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Accordingly, the MPEP teaches the claimed elements were known to be an obvious matter of design choice that does not modify the operation of the device of Lin because a device having the claimed relative dimensions would not perform differently than the prior art device.

Per the following case law: 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”.

The combination of the known elements is achieved by a known matter of design choice that does not modify the operation of the device of Lin as taught by at least the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically the device of Lin would have the microporous structure 100  located nearer to the inlet 10 than to the outlet 20 as taught by MPEP as obvious matter of design choice known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of the MPEP to the prior art of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 11 and the limitation the thermal relief device according to claim 1, wherein the microporous structure is part of the housing see para [0032] “In some embodiments, the separating wall may be part of the structure of the conduit. For example, the valve is embedded into a conduit's wall where the aperture is defined by the hole through the wall.” And figure 4B above wherein it is understood that “being embedded into a conduit's wall where the aperture is defined by the hole through the wall” connotes “is part of the housing”.  

While it is considered that Lin teaches the invention as explained above, it must be noted that the MPEP teaches in for example and especially the bolded portions below:

V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS
B.    Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); 

VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Accordingly, the MPEP teaches the claimed elements were known to be an obvious matter of design choice because use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice and making the microporous structure part of the housing does not modify the operation of the device of Lin as it will still function as a thermal/pressure relief device.
Per the following case law: 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”.

The combination of the known elements is achieved by a known matter of making a microporous structure integral to a housing as a design choice that does not modify the operation of the device of Lin as taught by at least the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically the device of Lin would have the microporous structure 100  be an integral part of the housing of Lin as taught by MPEP as obvious matter of design choice known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of the MPEP to the prior art of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS) as applied to the claims above in view of MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] (MPEP) as applied to the claims above and further in view of US 20200141425 A1 to RUCH; Matthias et al. (Ruch).

Regarding claim 12 as explained in the rejection of claim 11 above, the combination of Lin and the MPEP teach it is an obvious matter of design choice to make the housing including the microporous structure is an “integrated” or “integral” structure.  

However, the combination of Lin and the MPEP does not appear to expressly disclose wherein the housing including the microporous structure is a “3D printed” structure.  

Accordingly the problem with which the inventor was concerned is the manner in which the housing and microporous structure are manufactured.

Ruch teaches it was known to manufacture a shared housing including a thermal pressure relief valve 82 by 3D printing in for example, figure 3 below:

    PNG
    media_image6.png
    522
    426
    media_image6.png
    Greyscale

And associated descriptive texts including paras:
“[0029] Preferably, no hydraulic line connections such as hydraulic hoses or screwed hydraulic joints are arranged between the pressure cylinder and the operating cylinder and/or between the operating cylinder and the reservoir. The fluidic passages which connect the pressure cylinder and the operating cylinder and/or the operating cylinder and the reservoir are preferably embodied integrally in a housing element. Due to the fact that hydraulic line connections are omitted, a compact construction and less complex hydraulic system may be realized. 

[0030] In particular, the pressure cylinder, the operating cylinder and the pressure-relief valve of the pump valve apparatus may be embodied in a shared housing. For example, the fluid-carrying cavities may be milled out of one workpiece, or the housing is manufactured by means of additive methods such as 3D printing or metal sintering, for example. Equally, the housing may be cast housing. This makes a further reduction of the size possible.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In the instant case, the equivalent technique of manufacturing the relief valve of Lin by 3D printing would be an obvious matter of design choice motivated by size reduction as taught by Ruch para [0030] above “This makes a further reduction of the size possible.” and as also taught in the specification as filed “3D printing a rather simple way of producing the device.”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In the instant case, the reference is clearly in the field of applicant’s endeavor of manufacturing a pressure relief valve using “simple” 3D printing.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent technique and method of manufacturing an integrated pressure relief valve using “simple” 3D printing as taught by at least Ruch above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the thermal pressure relief valve of Lin would be manufactured by 3D printing as taught by Ruch as known in the art and as “a rather simple way of producing the device.” As taught by the specification as filed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Ruch to the prior art combination of Lin and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 13 as explained in the rejection of claim 11 above, the combination of Lin and the MPEP teach it is an obvious matter of design choice to make the thermal relief device according to claim 11, the housing including the microporous structure is produced as an “integrated” or “integral” structure.   It is considered “from common knowledge and common sense of the person of ordinary skill in the art” that making the structures of the device of Lin integral would require “regions of differing densities” wherein it is understood that the region of the housing must have a different density than the microporous structure in order to maintain it operation as a relief valve and only allowing pressure to relieve in the structure meant to function as the relief valve such as the microporous structure.
	
While the combination of Lin and the MPEP teaches the obviousness of integrating the various parts of the relief valve 300, the combination does not appear to expressly disclose the thermal relief device 300 wherein the housing 50 including the microporous structure 200 is produced by a method of sintering with regions of differing densities.  

Accordingly the problem with which the inventor was concerned is the manner in which the housing and microporous structure are manufactured or “produced”.

Ruch teaches it was known to manufacture a shared housing including a thermal pressure relief valve 82 by sintering in for example para:
 [0030] In particular, the pressure cylinder, the operating cylinder and the pressure-relief valve of the pump valve apparatus may be embodied in a shared housing. For example, the fluid-carrying cavities may be milled out of one workpiece, or the housing is manufactured by means of…metal sintering, for example. Equally, the housing may be cast housing. This makes a further reduction of the size possible.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In the instant case, the equivalent technique of manufacturing the relief valve of Lin by sintering would be an obvious matter of design choice motivated by size reduction as taught by Ruch para [0030] above “This makes a further reduction of the size possible.” and also because the specification as filed teaches “ a sintered material…can easily be produced. The pore size can be adjusted depending on the intended threshold value of the pressure..”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In the instant case, the reference is clearly in the field of applicant’s endeavor of manufacturing an integrated pressure relief valve using “easy” sintering.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent technique and method of manufacturing a pressure relief valve as taught by at least Ruch above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the thermal pressure relief valve of Lin would be manufactured by sintering as taught by Ruch as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Ruch to the prior art combination of Lin and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:

US 20070144238 A1 to Mahoney; Steve et al. teaches using a frit restrictor in for example para [0019] “…The opposite end of tubing 45 is either vented to atmosphere or through an appropriate vent such as a frit restrictor…”.

US 20060240315 A1 to Imhof; Wolfgang et al. teaches using a frit restrictor in a relief valve in for example para [0008] “…The closure plug includes a microporous frit and a pressure relief valve in a housing which can be fixed in sealed relationship with respect to the cell cover in the electrolyte filling opening. The microporous frit is disposed upstream of the pressure relief valve in the gas discharge direction…”.

US 20030215698 A1 to Schulte-Ladbeck, Bernd teaches a pressure relieve valve 20 that is a “press-fit” frit 21in for example, para:
“[0023] Referring now to FIG. 1, a battery 10 is shown having a casing 12 and a cover 14 which is typically heat sealed to the casing 12. In this model of battery, the cover 14 has a manifold vent cover 16. In the cover 16 is a vent system 20 employing a frit 21 having the characteristics of the present invention. The details of the cover 16 and vent system 20 are illustrated in FIG. 2. “ and figure 3 below:

    PNG
    media_image7.png
    562
    515
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20200507